                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ASHLEY MOWERY,                                 )
                                               )
               Plaintiff,                      )       Civil Action No. 19-44
                                               )
               v.                              )
                                               )
JOHN WETZEL, et al.,                           )       Magistrate Judge Lanzillo
                                               )
               Defendants.                     )


                                             ORDER


       Plaintiff has filed a motion seeking leave to proceed in forma pauperis, along with a

proposed complaint. ECF No. 1. In her proposed complaint, Plaintiff asserts that various

individuals, most of whom appear to be medical personnel at SCI-Cambridge Springs, violated her

civil rights by displaying deliberate indifference to a serious medical need in violation of the Eighth

Amendment. See ECF No. 1-3. However, she names only two individuals as Defendants: John

Wetzel, the Secretary of the Department of Corrections, and Lonnie Oliver, the Superintendent at

SCI-Cambridge Springs. Id. No conduct of any sort is attributed to either of these individuals in

the body of Plaintiff’s complaint. As such, Plaintiff’s claims against them are subject to dismissal

based on her failure to plead their personal involvement in the alleged constitutional violations.

See, e.g., Gould v. Wetzel, 2013 WL 5697866, at *2 (3d Cir. Oct. 21, 2013) (noting that liability

under § 1983 requires a defendant’s “personal involvement” in the deprivation of a constitutional



                                                   1
right). Plaintiff has also failed to provide a coherent factual narrative describing the alleged

violations and the circumstances under which they took place.

        Rather than dismiss this action pursuant to 28 U.S.C. § 1915(e), the Court will instead

instruct Plaintiff to file an Amended Complaint in which she either: (1) explains how the named

Defendants, Wetzel and Oliver, are responsible for the inadequacy of her medical care; or (2)

properly names the individuals actually responsible for the alleged constitutional violations as

Defendants. Plaintiff is further instructed that her amended pleading must also satisfy Rule 8 of

the Federal Rules of Civil Procedure which provides, inter alia, that “[a] pleading that states a

claim for relief must contain . . . a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). If Plaintiff fails, within the applicable time period, to

file an amended complaint adhering to the standards set forth above, it will be recommended that

this action be dismissed.

        AND NOW, this 4th day of March, 2019;

        IT IS HEREBY ORDERED that Plaintiff file an amended complaint that complies with

the foregoing instructions on or before April 5, 2019. Failure to do so may result in a

recommendation that this matter be dismissed.


                                                             /s/ Richard A. Lanzillo
                                                             RICHARD A. LANZILLO
                                                             United States Magistrate Judge




                                                    2
